United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, NEW YORK
PRIORITY MAIL PROCESSING CENTER,
Bethpage, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1336
Issued: February 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2011 appellant, through his attorney, filed a timely appeal of a December 7,
2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision granting a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 14 percent impairment of his right arm for
which he received a schedule award.
On appeal counsel argued that the medical evidence represented by Dr. Jonathan B.
Ticker, a Board-certified orthopedic surgeon, established that appellant had 24 percent
impairment of his right upper extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 21, 2002 appellant, then a 56-year-old equipment operator, filed a traumatic
injury claim alleging that on August 20, 2002 he injured his right shoulder while pulling a brake.
X-rays demonstrated degenerative changes of the glenohumeral joint. OWCP accepted
appellant’s claim for right shoulder sprain on September 11, 2002.
A magnetic resonance imaging (MRI) scan on October 24, 2002 demonstrated fullthickness tear of the rotator cuff near the insertion of the supraspinatus tendon as well as
acromioclavicular (AC) joint changes and a subchondral injury to the humeral head. In a report
dated December 3, 2002, Dr. Ticker diagnosed right impingement syndrome with glenohumeral
degenerative arthritis and a lipoma of his shoulder. Appellant underwent a bone scan on
March 29, 2003 which demonstrated osteoarthritic changes in the right shoulder girdle involving
the humeral head and AC joint. On January 13, 2005 Dr. Ticker also diagnosed borderline
carpal tunnel syndrome. Appellant underwent computerized tomography (CT) scan on
March 21, 2006 which demonstrated extensive osteoarthritic degeneration of the glenohumeral
and AC joints. OWCP authorized surgery on March 6, 2006. Dr. Ticker performed a right
proximal humerus hemiarthroplasty, biceps tenodesis and distal clavicle excision on
July 27, 2006. He found right glenohumeral osteoarthritis, AC joint osteoarthritis and biceps
tendinitis with degeneration.
OWCP accepted appellant’s claim for recurrence of disability beginning on July 26, 2006
on September 5, 2006.
Dr. Ticker found that appellant had reached maximum medical improvement on
September 28, 2007. He completed a report on October 31, 2008 and listed appellant’s range of
motion as 140 degrees of forward flexion, 30 degrees of external rotation and internal rotation to
L3, as well as abduction of 70 degrees, 45 degrees of external rotation and 30 degrees of internal
rotation with 30 degrees of adduction and extension. Dr. Ticker stated that appellant had
diminished strength on the right of 4+/5. He stated that x-rays revealed that the implant was in
good position. Dr. Ticker applied the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment,2 and found three percent impairment due to lack of
flexion, five percent impairment of loss of abduction, one percent impairment each for extension,
adduction and external rotation as well as four percent impairment of loss of internal rotation. In
addition to impairment ratings for loss of range of motion, he found that appellant had 24 percent
impairment due to the total shoulder implant including that distal clavicle excision and biceps
surgery. Dr. Ticker concluded that appellant had 39 percent impairment of his right upper
extremity.
Appellant requested a schedule award on June 8, 2010. OWCP requested additional
information on June 23, 2010. In a progress note dated July 16, 2010, Dr. Ticker stated that
appellant had 120 degrees of forward flexion and 30 degrees of external rotation. He found 5-/5
strength. Dr. Ticker reviewed x-rays and found the implant in good position with minimal
lucency around the stem. He stated that he reviewed the sixth edition of the A.M.A., Guides3
2

A.M.A., Guides, 5th ed. (2001).

3

A.M.A., Guides, 6th ed. (2009).

2

and found no change in the impairment rating of 24 percent. In a letter dated August 9, 2010,
OWCP requested a supplemental report from Dr. Ticker providing citations to the appropriate
tables and pages of the A.M.A., Guides. It allotted him 21 days to reply. Dr. Ticker did not
respond.
OWCP referred appellant for a second opinion evaluation with Dr. P. Leo Varriagle, a
Board-certified orthopedic surgeon. In a report dated October 20, 2010, Dr. Varriagle reviewed
the statement of accepted facts and provided range of motion findings including 30 degrees of
both external and internal rotation, as well as 150 degrees of abduction. He found mild weakness
of internal and external rotation and good strength of the biceps and triceps. Dr. Varriagle
opined that appellant had reached maximum medical improvement in July 2007. He rated
appellant’s impairment as a shoulder arthroplasty4 and found that he could also utilize the range
of motion provisions to reach an impairment rating of 50 percent.5 Dr. Varriagle completed an
addendum on November 3, 2010 and provided additional range of motion figures including
flexion of 150 degrees, extension of 40 degrees, external and internal rotation of 30 degrees. He
noted mild weakness of internal and external rotation with no tenderness. Dr. Varriagle stated
that based on range of motion appellant had three percent impairment due to loss of flexion and
abduction, four percent impairment as a result of loss of internal rotation, one percent
impairment each due to loss of the extension and adduction and two percent impairment due to
loss of external rotation. He concluded that appellant had 14 percent impairment under the sixth
edition of the A.M.A., Guides due to loss of range of motion.6 Dr. Varriagle stated that
appellant’s functional history adjustment was grade 2 and his range of motion was grade 2
resulting in a percentage of loss of 14 percent of the right arm.
On November 22, 2010 OWCP’s medical adviser, Dr. Henry J. Magliato, a Boardcertified orthopedic surgeon, reviewed Dr. Varriagle’s report. He found that Dr. Ticker did not
provide any citations to the appropriate edition of the A.M.A., Guides to support that appellant
had 14 percent impairment of the right arm due to loss of range of motion.
By decision dated December 7, 2010, OWCP granted appellant a schedule award for 14
percent impairment of his right upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
4

Id. at 405, Table 15.5.

5

Id. at 406, Table 15.7.

6

Id. at 475, Table 15-34.

7

5 U.S.C. §§ 8101-8193, 8107.

8

20 C.F.R. § 10.404.

3

used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.9
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
The A.M.A., Guides also provide that, if motion loss if present, some impairments may
alternatively be assessed11 using section 15.7, range of motion impairment.12
ANALYSIS
OWCP accepted appellant’s claim for right shoulder sprain. On July 27, 2006 appellant’s
physician, Dr. Ticker, performed an authorized right proximal humerus hemiarthroplasty, biceps
tenodesis and distal clavicle excision.13 The sixth edition of the A.M.A., Guides provides two
methods to evaluate appellant’s permanent impairment of the right upper extremity, the preferred
method through the diagnosis-based estimates.14 Under this method, Drs. Ticker and Varriagle
found that appellant had at least 24 percent impairment of the right upper extremity due to
shoulder arthroplasty.15 While neither physician provided a detailed explanation of how the
respective impairment ratings of 24 and 50 percent were reached, the record contains evidence
that appellant has more than 14 percent impairment.
Dr. Magliato negated the diagnosis-based impairment rating by Dr. Ticker on the grounds
that he did not provide citations to the A.M.A., Guides to support his conclusion. He did not
mention that Dr. Ticker relied on the default value for a shoulder arthroplasty of 24 percent in
reaching his impairment rating. Dr. Magliato also failed to discuss or consider the diagnosedbased impairment rating received from Dr. Varriagle of 50 percent when evaluating appellant’s
9

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
10

A.M.A., Guides 411.

11

Id. at 405.

12

Id. at 461.

13

Consistent with OWCP procedures, any impairment resulting from an authorized surgery, even if the
underlying condition is not an accepted condition, may for the basis of a compensation claim. D.B., 58 ECAB
354 (2007). Furthermore, the Board has long held that preexisting impairments to the scheduled member are to be
included when determining entitlement to a schedule award. Carol A Smart, 57 ECAB 340 (2006).
14

A.M.A., Guides 461.

15

Id. at 405, Table 15-5.

4

permanent impairment for schedule award purposes. He concluded that Dr. Varriagle, the
OWCP second opinion physician, had established an impairment rating of 14 percent based on
loss of range of motion without attempting to ascertain how Dr. Varriagle reached the much
higher impairment rating of 50 percent. The Board finds that this case requires additional
development of the medical evidence. Proceedings before OWCP are not adversarial in nature
and OWCP is not a disinterested arbiter; in a case where OWCP “proceeds to develop the
evidence and to procure medical evidence, it must do so in a fair and impartial manner.”16 On
remand, OWCP should request a supplemental report from Dr. Varriagle comporting with the
A.M.A., Guides and explaining how he reached the diagnosis-based estimate of 50 percent
impairment. OWCP should also determine if and why Dr. Varriagle believes that range of
motion assessment is most appropriate in this case. After this and such other development as
OWCP deems necessary, OWCP should issue a de novo decision with regard to appellant’s
schedule award claim.
CONCLUSION
The Board finds this case is not in posture for decision due to deficiencies in the medical
evidence.

16

Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985).

5

ORDER
IT IS HEREBY ORDERED THAT the December 7, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: February 7, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

